DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that claim 5 was only rejected by double patenting and not over any prior art.  Upon further consideration and or search prior art was found, therefore this office action will be Non-Final.


Claim Rejections - 35 USC § 103
Claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) in view of Manabe et al. (US 20170196738).  
As to claim 1, Umebayashi discloses a method of manufacturing an absorbent article comprising of:  feeding a first continuous base web (Wd) in a machine direction, said first continuous base web having first and second side edges extending in said machine direction; attaching a continuous waistband component (F) to said first base web in an attachment area, said attachment area extending in said machine direction and being arranged between said first and said second side edges of said first base web said waistband component being applied as a pre-fabricated elastic waistband component comprising one or more carrier webs; attaching a second continuous base 



    PNG
    media_image1.png
    474
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    482
    media_image2.png
    Greyscale

Umebayashi fails to specifically teach or disclose that the continuous waistband component is attached to the first base web such that the first base web comprises, in order from the first side edge to the second side edge: a first panel portion, the continuous waistband component, and a second panel portion as currently claimed.  Manabe et al. (Manabe) discloses a method for manufacturing diapers (Abstract).  Manabe discloses that it known and conventional in the art to place different elastics in different sections of a laminate web of material, such as the elastics 15 & 19 designed for the panel regions and the waist elastics 17 & 18 for the waist region of the diaper (Fig. 1(a) & Fig. 1(b) below).  The elastics are placed on a first base web such that the first base web comprises, in order from the first side edge to the second side edge: a first panel portion 19, the waistband component 17 & 18, and a second panel portion 15 (Id.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the elastic component layout of Manabe in the method taught by Umebayashi because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional elastic component layout in a base web for subsequent cutting and processing to form individual diapers.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Hence the method of the above references as combined would utilize flat rubber film/web layers in order from the first side edge to the second side edge on the first base web: a first panel portion flat rubber film/web, the waistband component flat rubber film/web and a second panel portion flat rubber film/web.  







    PNG
    media_image3.png
    600
    775
    media_image3.png
    Greyscale

As to the limitation reciting that the waistband component has a width of 10-200 mm, using a waistband component with a width in the cross machine direction of 10-200 mm would have been obvious to use in the method of the above references as combined since limitations relating to the size of a component are not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 2, the method of claim 1 is taught as seen above.  Umebayashi discloses that the compound base web (W) has a width between the first and second side edges and the cutting line is spaced apart from the side edges at about 50% of the width of the compound base web (Id.).
As to claim 3, the method of claim 1 is taught as seen above.  The compound base web of the above references as combined would be an elastic base web due to the elastic components it contains (Id.).
As to claim 6, the method of claim 1 is taught as seen above.  The elastic waistband component comprises one or more elongate elastic elements.
As to claim 10, the method of claim 1 is taught as seen above.  Umebayashi discloses that the first panel and second panel web are shifted into a position wherein said first side edge and said second side edge of said compound chassis web are arranged at a distance from each other with a gap between said first panel web and said second panel web, and wherein said first side edge of said compound chassis web is indirectly connected to said second side edge of said compound chassis web by means of a bridging member said bridging member (C) having an extension in said cross machine direction which is greater than the extension of said gap in said cross machine direction and, said bridging member being applied across said gap and being bonded to said first panel web and to said second panel web (Id.).
As to claims 11 and 12, the method of claim 10 is taught as seen above. Umebayashi discloses that the bridging members are applied intermittently and can comprise of an absorbent core (Id.).
As to claim 18, the method of claim 1 is taught as seen above.  Umebayashi discloses that intermittent leg openings (Lh) can be placed in the chassis web (Fig. 4).
As to claim 19, the method of claim 18 is taught as seen above.  Umebayashi discloses that the method further comprises the step of folding said coherent chassis web along a folding line extending in said machine direction, said folding step being carried out after arranging leg openings in said coherent chassis web (Id.).
As to claims 26 and 27, the method of claim 1 is taught as seen above.  The method of the above references as combined would cut through all of the webs in the composite laminate (including nonwoven layers) during the singulation step to form individual diaper/pant members as seen in Fig. 2-4 above.  
As to claim 30, using a waistband component with a width in the cross machine direction of 10-80 mm would have been obvious to use in the method of the above references as combined since limitations relating to the size of a component are not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 31, the method of claim 1 is taught as seen above.  The method of claim 1 would result in a waistband portion with a higher elastic tension than the panel portion since the elastic portion is folded over upon itself.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) and Matsuda et al. (US 20060030831) as applied to claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 above, and further in view of Schwartz et al. (US 20150164700).
As to claim 5, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether one of the base webs can comprise of a bi-laminate web comprising a nonwoven layer and an elastic layer.  Schwartz discloses a stretched laminate (Abstract)   Schwartz discloses that it is known and conventional in the art to use a bi-laminate comprising of a nonwoven and elastomeric layer as a base web that elastic strands/layer can be sandwiched between another nonwoven layer (Fig. 2 below).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the bi-laminate base web of Schwartz in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful base web for use in producing an elastic laminate for use in a diaper manufacturing process.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).




    PNG
    media_image4.png
    301
    516
    media_image4.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) and Matsuda et al. (US 20060030831) as applied to claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 above, and further in view of LaVon et al. (US 20100292663).
As to claim 7, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the elastic component is bonded to the continuous base web while in a stretched state.  LaVon discloses a method of making a diaper (Abstract).  LaVon discloses that it is known and conventional in the art to attach an elastic member in a stretched state to a skin contacting layer so as to form rugosites when the elastic relaxes (paragraph 172).  It would have been obvious for one of ordinary skill in the art to modify the method of the above references as combined to include a step of attaching the elastic in a stretched state to the continuous base web and would have been motivated to do so because LaVon teaches that this will form rugosites in the base web/skin contacting layer when the elastic is allowed to contract.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543), Matsuda et al. (US 20060030831) and LaVon et al. (US 20100292663) as applied to claim 7 above, and further in view of Raycheck et al. (US 20160270971).
As to claim 9, the method of claim 7 is taught as seen above.  The above references as combined fails to specifically teach or disclose how much the elastic material is stretched when bonding to the base web and whether it can be stretched to 50% to 600% as claimed.  It is the position of the Examiner that stretching an elastic 50% to 600% for attachment to a skin contacting/base web is known and conventional in the art and would have been obvious to do in the method of the above references as combined.  Raycheck discloses a method of making a diaper (Abstract).  Raycheck discloses that it is known and conventional in the art to bond an elastic member to a nonwoven layer while said elastic member is stretched state of 50% -325% (paragraph 210).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the disclosed stretching values of Raycheck in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional stretching percentage for stretching elastics that are bonded to nonwoven/skin contacting layers in the manufacture of a diaper.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claims 13, 14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) and Matsuda et al. (US 20060030831) as applied to claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 above, and further in view of Lasko et al. (US 8545654).
As to claim 13, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that the bridging member comprises a continuous bridging web.  It is the position of the Examiner that using a continuous web to form a bridge between elastic front and back panels is known and conventional in the art and would have been obvious at the time of the invention.  Lasko discloses a method of making a diaper (Abstract).  Lasko discloses that it is known and conventional in the art to use a continuous non-elastic nonwoven web 23 of material to form a bridge between front 24 and back 25 elastic panel webs in a diaper manufacturing process (Fig. 4 below).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the non-elastic nonwoven web of Lasko in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional bridging means to connect the front and back panel webs to one another giving the resultant diaper an added layer of material in the crotch area.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 14, the method of claim 13 is taught as seen above.  Lasko discloses that the absorbent cores are intermittently applied to the continuous bridging web in the machine direction wherein the longitudinal direction of said core is in the cross direction (Id.).

    PNG
    media_image5.png
    550
    772
    media_image5.png
    Greyscale


As to claims 20 and 21, the method of claim 19 is taught as seen above.  It is the position of the Examiner that creating side seals on a folded chassis web is well known and conventional in the art to make side seam diapers and would have been obvious to include in the method of Umebayashi prior to the cutting step to singulate individual folded diapers from the chassis web (Fig. 2-4 above).   Lasko discloses it is known and conventional in the art create side seals 41 on the folded chassis web so that the web can be cut at said seam to form individual diapers 21 (Fig. 4 above.).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the folding, forming side seams followed by cutting method of Lasko in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of singulating individual diapers from a folded chassis web of diaper material.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) and Matsuda et al. (US 20060030831) as applied to claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 above, and further in view of Chang (US 20080177242).
As to claim 28, the method of claim 1 is taught as seen above.  It is the position of the Examiner that it is known and conventional to use elastic films/webs comprising of multiple layers and would have been obvious to use in the method of the above references as combined.  Chang discloses it is known and conventional in the art to produce/use single or multi-layer elastic films in order to facilitate the elasticity desired (paragraph 8). It would have been obvious to use a multilayer elastic film in the method of the above references as combined and would have been motivated to do so because Chang teaches that an elastic film is employed singly or as a layer (in the case of multilayer films) in order to facilitate the desired elasticity.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the multilayer elastic of Chang in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional elastic layer for imparting desired elasticity into a multilayer laminate.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umbeyashi et al. (JP 2007181543) and Matsuda et al. (US 20060030831) as applied to claims 1-4, 6, 10-12, 18, 19, 26-27, 30 and 31 above, and further in view of LaVon et al. (US 20140005628).
As to claims 32 and 33, the method of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose whether the elastic waistband comprises of a non-woven material (claim 32) to at least two different materials (claim 33).  LaVon discloses a method of making a diaper (Abstract).  LaVon discloses that it is known to use elastic members in the form of film or sections or strips thereof, strips, ribbons, bands, scrims, elastic nonwovens or strands (paragraph 40).  It would have been obvious to use a nonwoven elastic (layer made of two different materials) in the place of the film of the above references as combined and would have been motivated to do so because LaVon discloses that they are known functional equivalents.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites that the first continuous base web is an elastic base web and wherein said first continuous elastic base web is stretched from 50% to 600% in said machine direction when attaching said waistband component to said continuous elastic first base web.  The closest prior art of Umbeyashi et al. (JP 2007181543) as modified by Matsuda et al. (US 20060030831), LaVon et al. (US 20100292663) and Raycheck et al. (US 20160270971) discloses that the waistband component is stretchable and stretched 50%-325% during bonding, but not that the base web is an elastic base web that is stretched 50%-600% as currently claimed.   


Terminal Disclaimer
The Terminal Disclaimer filed November 9, 2020 has been approved rendering the double patenting rejections of the previous office action moot.  

Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.  Examiner will address those arguments pertinent to the rejection above.  
Applicant argues on page 13 of the Remarks that Umebayashi fails to teach or disclose that the pre-fabricated waist band comprises of one or more carrier webs as currently claimed.  This argument is not persuasive since as seen in the rejection above, Umebayashi discloses that the elastic member F may comprise of a plurality of rubber elastic elements or a flat rubber film/web layer (paragraph 12).  Applicant discloses on page 6, lines 26-28, “A carrier web may be an elastic or non-elastic web, such as an elastic or non-elastic nonwoven material, an elastic or non-elastic film or a combination of different materials.”  The flat rubber film of Umebayashi is an elastic film which Applicant has disclosed may be a carrier web.  
Applicants arguments that Umebayashi does not cut through the waistband component is not persuasive since, as seen in the rejection above, a cut is made through the film (not between individual strands as Applicant contends) in the waistband portion of the laminate.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745